Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/528,434, filed on 05/19/2017.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,576,195 and unpatentable over claims 20-23 of U.S. Patent No.10,709,831. Although the instant claims and claims of ‘195 at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘195 commonly recite apparatus for ultrafiltration of a patient comprising patient tube, patient line, intermittent or pump bag, flow pump for removal of outflow of fluid from the patient peritoneal cavity and introduction or return of fluid to the cavity, and glucose bag, tube and pump for addition of glucose to said outflow of fluid. 
The instant claims and claims of ‘195 differ from each other by also requiring an intermittent bag connected to the patient tube in the instant claims, and also requiring a pump bag with an air pump encompassed with the pump and thus connected to the patient tube for the claims of ‘195. However, such further intermittent bag and pump bag would be obvious equivalent structures adapted to equalize pressures and allow for storage and handling of flow surges for intermittent ultrafiltration of the patient. Also, instant dependent claim 8 recites such pump bag and air pump. 
Also, instant method claims 10-21 are reciting corresponding method steps concerning the removal and outflow of peritoneal fluid from the peritoneal cavity of the patient, and addition of glucose to the outflow of fluid by a glucose pump from a glucose bag in the outflow of fluid from the peritoneal cavity, which are obvious steps of using the structure of the apparatus recited in the instant claims and in the claims of ‘195.
Similarly, the instant claims and claims of ‘831 at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘831 commonly recite apparatus for ultrafiltration of a patient comprising patient tube, patient line, intermittent bag, flow pump for removal of outflow of fluid from the patient peritoneal cavity and introduction or return of fluid to the cavity, and glucose bag, tube and pump. 
The instant claims and claims of ‘831 differ from each other by the claims of ‘831 also requiring additional structure of cassette, and four separate ports for inflow and outflow of fluid, drain tube and drain bag and metering of glucose being also to one of such flow ports, However, the instant, broader claims are considered obvious genus claims to the more specific, species, claims of patent ‘831.
Also, instant method claims 10-21 are reciting corresponding method steps concerning the removal and outflow of peritoneal fluid from the peritoneal cavity of the patient, and addition of glucose to the outflow of fluid by a glucose pump from a glucose bag in the outflow of fluid from the peritoneal cavity, which are obvious steps of using the structure of the apparatus recited in the instant claims and in the claims of ‘831.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the body of the claim is incomplete or inconsistent with the claim preamble in that no structural feature is recited for conducting the “ultrafiltration of a patient (or patient bodily fluid?) which is recited in the preamble, “ultrafiltration of a patient” thus also being non-idiomatic. Also, it is unclear whether the “glucose pump” is the last of the recited structural features of the apparatus since the terminology “and” is located before the “glucose bag” clause instead of between the “glucose bag” and “glucose pump” clauses. In addition, in the “whereby” clause, it is unclear as to for whether “glucose is diluted and replenished” is referring to the patient generally, or patient peritoneal cavity, or instead to a structural feature(s) of the apparatus.
In each of claims 2-4, “are arranged without” is vague and ambiguous , as to whether these are negative limitations precluding the entirety of the apparatus as respectively lacking structure for removing substances and ions, lacking structure comprising absorbent material and lacking a dialyzer, or instead is reciting respective inflow and outflow pump and tube components of the apparatus as respectively lacking the structures.
Claims 6 and 7 are each ambiguous as to whether the apparatus is further limited or defined since contents of the glucose bag do not define a structural feature for claim 6, and since no structure for diluting the concentrated glucose is recited in claim 7.  Also in claim 7, it is unclear as to whether “addition to the peritoneal cavity” refers to the “inflow of fluid” recited in claim 1. 
In claim 10, the body of the claim is incomplete or inconsistent with the claim preamble in that no method step is recited for conducting the “ultrafiltration of a patient (or patient bodily fluid?) which is recited in the preamble, “ultrafiltration of a patient” thus also being non-idiomatic. Also, “the pump bag” lacks antecedent basis, was this term intended to recite a feature of the glucose pump?
In claim 11, it is unclear as to for whether “glucose is diluted and replenished” is referring to the patient generally, or patient peritoneal cavity, or instead to one or more of the method steps introduced in claim 10.
In each of claims 17-19, “are arranged without” is vague and ambiguous , as to whether these are negative limitations precluding the entirety of the method as respectively lacking any steps or corresponding structure for removing substances and ions, lacking structure comprising absorbent material and lacking a dialyzer, or instead is reciting the respective inflow and outflow pump steps as respectively lacking such method steps or structures.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims fail to further limit the structure of independent apparatus claim 1, since contents of the glucose bag do not define a structural feature for claim 6, and since no structure for diluting the concentrated glucose is recited in claim 7. .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	ALLOWABLE SUBJECT MATTER
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Independent claim 1, and thus claims dependent therefrom would distinguish over all of the prior art, in view of an apparatus defining an ultrafiltration system having patient tube, patient line, intermittent or pump bag, flow pump for removal of outflow of fluid from the patient peritoneal cavity and introduction or return of fluid to the cavity, and glucose bag, tube and pump for addition of glucose to said outflow of fluid; in view of further recitation of the glucose pump arranged in the glucose tube being configured for addition of concentrated glucose from the glucose bag into the outflow of fluid from the peritoneal cavity by the flow pump, with such flow pump operable for both removal of a portion of the peritoneal fluid and for an inflow of fluid to the peritoneal cavity. 
The instant claims thus distinguish over the prior art which is deemed to be the closest prior art and including Roberts et al PGPUBS Document US 2007/0179431, Jeppson et al patent 5,722,947, Peabody et al patent 5,004,459 and Hoffman PGPUBS Document US 2010/0312174 relied upon during prosecution of parent application 15/528,434 which matured into patent 10,576,195 and during prosecution of related application 15/122,103 which matured into patent 10,709,831. Additionally, Edgson et al PGPUBS Document US 2004/0215129; Haraldsson et al patent 6,585,682 and Falkvall et al PGPUBS Document US 2010/0069817 employ dialysis and/or ultrafiltration of peritoneal fluid from the peritoneal cavity of a patient in flow circuits comprising various combinations of pumps, valves and bags for storage, drainage and addition of infusion fluids including glucose.
Such prior art generally employed systems of pumps, containers for intermediate storage, and for supply of infusion liquid including glucose to fluid which is circulated from a patient’s peritoneal cavity to fluid purification means and then pumped back to the patient peritoneal cavity, however lacks any suggestion of a glucose pump arranged in the glucose tube being configured for addition of concentrated glucose from the glucose bag into the outflow of fluid from the peritoneal cavity by a flow pump.
Similarly, independent method claim 10 would distinguish over the above prior art in view of recitation of a method for ultrafiltration of a patient fluid, comprising combination of method steps of removing portion of peritoneal fluid from the peritoneal cavity of a patient to an intermittent bag in an outflow of fluid from the peritoneal cavity, and adding concentrated glucose to such outflow of fluid by a glucose pump from a glucose page, containing concentrated glucose for dilution of the concentrated glucose in such outflow of fluid.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
05/23/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778